Case 1:16-cv-01804-PAB-NRN Document 98-8 Filed 11/19/18 USDC Colorado Page 1 of 7




                                                      DATE FILED: April 12, 2018
                                                      CASE NUMBER: 2018CV30026
Case 1:16-cv-01804-PAB-NRN Document 98-8 Filed 11/19/18 USDC Colorado Page 2 of 7
Case 1:16-cv-01804-PAB-NRN Document 98-8 Filed 11/19/18 USDC Colorado Page 3 of 7
Case 1:16-cv-01804-PAB-NRN Document 98-8 Filed 11/19/18 USDC Colorado Page 4 of 7
Case 1:16-cv-01804-PAB-NRN Document 98-8 Filed 11/19/18 USDC Colorado Page 5 of 7
Case 1:16-cv-01804-PAB-NRN Document 98-8 Filed 11/19/18 USDC Colorado Page 6 of 7
Case 1:16-cv-01804-PAB-NRN Document 98-8 Filed 11/19/18 USDC Colorado Page 7 of 7
